       Case 19-16354-JKS            Doc 40     Filed 01/15/20 Entered 01/15/20 20:20:00               Desc Main
                                               Document     Page 1 of 2
  UNITED STATES BANKRUPTCY COURT
  DISTRICT OF NEW JERSEY

  Caption in Compliance with D.N.J. LBR 9004-1(b)

  Joseph A. Chang
  Joseph A. Chang & Associates, LLC
  951 Madison Avenue
  Paterson, NJ 07501
  Office: 973.925.2525
  Fax: 973.925.9090
  jc@josephchanglaw.com




  In Re:                                                          Case No.:           19-16354

  Gloria O Ramirez
                                                                  Chapter:            13
                                                                  Hearing Date:
                                                                  Judge:              Sherwood




                            MOTION FOR APPROVAL OF LOAN MODIFICATION


To: Honorable Sherwood
U.S. Bankruptcy Court
50 Walnut St., 3rd Floor
Newark, NJ 07102

JOSEPH A. CHANG, Esquire, counsel for the Debtors) herein, hereby requests approval of a loan modification for the
Debtor(s) and says as follows:

1 I serve as counsel to the Debtor and I am filing this Motion seeking authorization from the Court for approval of a
loan modification that the Debtor has obtained, with counsel’s assistance, with Caliber Home Loans. (‘Caliber’), relating
to real property located at 6 East Gate Court Lodi, NJ 07644. This property is the Debtor’s residence. A copy of the
pertinent part of the loan modification agreement provided by Debtor from Select is attached as an Exhibit.

2. This case was filed by the Debtor on March 29, 2019 and was confirmed by the Court.

3. The plan, originally filed by the Debtor and confirmed by the Court called for a loan modification on the
mortgage with Caliber.

4. Our office has discussed and reviewed the terms of the modification with the Debtor and the Debtor has
accepted and executed the modification offer, provided by the lender, subject to Court approval.
       Case 19-16354-JKS          Doc 40    Filed 01/15/20 Entered 01/15/20 20:20:00               Desc Main
                                            Document     Page 2 of 2
5. Upon review and discussion, it has been determined that the modification is in the Debtor’s best interest. It is
in the Debtor’s best interest that she enter into this agreement in that it provides for much lower payment
obligations. The modification and consummation of a lawsuit1 will allow the Debtor to address the mortgage
arrears, payoff the case, providing for complete unsecured payment and emergence from the bankruptcy case.
So, this loan modification is clearly in the Debtor’s best interest.

6. For these reasons, it is respectfully requested that the Court enter the attached Order Approving the Loan
Modification.

7. I certify that the foregoing statements are true. I further certify that if any of the foregoing statements are
willfully false, I am subject to punishment.

Dated: January 15, 2020

As to the terms, the agreement is similar to many loan modification agreements. The term of the mortgage is
extended well past the date of the original mortgage. All amounts past due are capitalized into the new mortgage.
The total modified mortgage payment, inclusive of escrow is slightly below the current payment, but, the modified
mortgage includes all that is past due. It is more than fair to say that this loan modification benefits the Debtor
for the reasons already stated, has been accepted and approved by the Debtor and should be approved by the Court.
The combination of the loan modification, will allow the Debtor to complete the case, again providing for full
payment due on all secured claims. (Loan Modification Agreement Attached)




 Date January 15, 2020                           Signature   /s/ Joseph A. Chang
                                                 Name        Joseph A. Chang 034302002 NJ
                                                 Address     Joseph A. Chang & Associates, LLC
                                                             951 Madison Avenue
                                                             Paterson, NJ 07501
